                           UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

In re: KATHRYN RAMONA ESQUIBEL,                                            No. 17-10498-j7

         Debtor.

MARTIN LOPEZ,

         Plaintiff,

v.                                                                  Adversary No. 17-1045-j

KATHRYN R. ESQUIBEL,

         Defendant.

                       ORDER CLOSING ADVERSARY PROCEEDING

         The Court held a status conference in this adversary proceeding on February 18, 2020.

Parties and counsel who appeared at the status conference were noted on the record. The

Settlement Agreement dated March 27, 2019, which was approved in the Kathryn Ramona

Esquibel bankruptcy case on May 31, 2019, resolves all issues raised in this Adversary

Proceeding. See Notice of Settlement Agreement Dated March 27, 2019 – Docket No. 26; Order

Vacating Pretrial Conference and Trial – Docket No. 28; Order Granting Chapter 7 Trustee’s

Motion to Approve Motion to Approve Settlement between Chapter 7 Trustee, Debtor, John

Sexton, David Kelly, and Martin Lopez III, P.C. – Bankruptcy Case No. 17-10498-j7, Docket

No. 126. The parties do not object to the Court closing this Adversary Proceeding. It is therefore

appropriate to close this Adversary Proceeding.

         WHEREFORE, IT IS ORDERED that this Adversary Proceeding is CLOSED.



                                             _______________________________________
                                             ROBERT H. JACOBVITZ
                                             United States Bankruptcy Judge


     Case 17-01045-j    Doc 33    Filed 02/18/20     Entered 02/18/20 15:48:02 Page 1 of 2
Date entered on docket: February 18, 2020

COPY TO:

Michael K Daniels
Attorney for Plaintiff
PO Box 1640
Albuquerque, NM 87103-1640

Wesley O Pool
Attorney for Defendant
201 Innsdale Terrace
Clovis, NM 88101




 Case 17-01045-j      Doc 33    Filed 02/18/20   Entered 02/18/20 15:48:02 Page 2 of 2
